McBRIDE, Judge.
This suit was brought by Andrew Schaubhut, one of the persons asphyxiated on January 18, 1948, in the premises 514 Second Street, Gretna, alluded to in our opinion and decree this day handed down in the case of Gaida v. Hourgettes, La.App., 67 So.2d 737.
Schaubhut suffered dizziness ánd headaches for a few days and missed one day’s work by virtue of which he lost $9. We think he is entitled to recover $209.
Therefore, the judgment appealed from is reversed, and it is now ordered that the plaintiff herein, Andrew Schaubhut, have judgment against the defendant, Mrs. Elaine Hourgettes, wife of D. M. Charles, for the full sum of $209, with legal interest from judicial demand, and for the costs of both courts.
Reversed.